PER CURIAM.
Lorenzo Adderly appeals from the district court’s order denying his motion for a downward departure in his sentence. Because Adderly had no pending challenge to his sentence and no court had ordered his resentencing, we affirm the district court’s determination that it lacked jurisdiction to grant the motion for a downward departure. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED